DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 2/26/2019, is acknowledged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-13, 15, 20, 21, 24-26, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marom et al. (WO 2011/080733).
	Regarding claim 1, Marom et al. relates to “long acting pharmaceutical compositions … in the form of microparticles prepared by a water-in oil-in water double emulsification process.”  Page 6, lines 19-21.   “[T]he long acting pharmaceutical compositions comprise an internal aqueous phase comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer.”  Page 6, lines 22-24.  This reads on step a.   The composition also comprises” a water immiscible polymeric phase comprising a carrier selected from a biodegradable and a non-biodegradable polymer, and an external aqueous phase.”  Page 6, lines 24-26.  This reads on step b.  The composition may also comprise an external aqueous phase further comprising a surfactant.  See page 10, lines 7 and 8.   This reads on step c.   Further, the composition may comprise a water-in oil-in water double emulsion.   See page 10, lines 3 and 4.   This implies the See page 18, lines 10-11.   The evaporation of organic solvent using a vacuum is taught as well.  See page 18, lines 19-20.    Further regarding solvent elimination, Marom et al. provides by way of example evaporation of “all methylene chloride” (current claims 2-4 and 6).  See page 21, lines 5-8.  This reads on step g,
	Regarding claim 7, Marom et al. teaches the use of a high shear mixer at a range of 24,000 rpm.  See page 22, lines 4-6.
Regarding claim 8, Marom et al. teaches evaporation under stirring for 4 hours.  See page 18, lines 10-11.
	Regarding claim 11, Marom et al. teaches centrifuging of the glatiramer acetate microparticles.  See page 23, lines 10-11.  
	Regarding claim 12, Marom et al. teaches lyophilizing the microparticles.  See page 16, line 1.
	Regarding claim 13, Marom et al. teaches PLGA.  See page 6, line 28.
	Regarding claim 15, Marom et al. teaches PVA.  See page 6, line 30.
	Regarding claims 20 and 24, Marom et al. “provides a long acing pharmaceutical composition comprising a therapeutically effective amount of glatiramer acetate in depot form suitable for administering at a medically acceptable location in a subject in need thereof. The depot form is suitable for subcutaneous or intramuscular implantation or injection.”  Abstract.
	Regarding claim 21, Marom et al. teaches 20 mg of glatiramer acetate.  See page 1, line 24.
	Regarding claims 25 and 26, Marom et al. teaches “a dosing regimen which ranges from once weekly to once every 6 months.”  Page 9, lines 17 and 18.
See page 10, line 12.  
	Regarding claim 30, Marom et al. teaches treating RRMS.  See page 2, lines 25 and 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9 and 10,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marom et al. (WO 2011/080733) as applied to claims 1-4, 6-8, 11-13, 15, 20, 21, 24-26, 29 and 30 above and further in view of Abate et al., Lab Chip, 2011, 11, 1713. 
Teachings of Marom et al. are discussed above.
Regarding claims 9 and 10, Marom et al. does not teach “mixing the w/o/w double emulsion in a homogenizer at a speed of at least about 2,500 rounds per minute (RPM), preferably at least about 2,750 RPM.
Abate et al. relates to air-bubble-triggered drop formation in microfluidics.  See Title.   Abate et al. teaches that “[m]icrofluidic devices can form emulsions with controlled properties, in which all the drops are identical in shape and of a size that can be selected. The controlled properties of these emulsions make them attractive for a range of applications.”  To this end, Abate provides Figure 1, below, which illustrates the use of an air stream to form bubbles that trigger the formation of drops.   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Page 1713, col. 2.   Figure 2 illustrate the same concept can be expanded to produce double emulsions.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Page 1714, col. 2.  Abate et al. teaches a pressure of 1.4 kPa.  See page 1714.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Marom et al and Abate et al. to arrive at the claimed invention.  In this instance, the rationale supporting the conclusion of obviousness would be combining prior art elements according to known method to yield predictable results.   Here, both references teach the preparation of double emulsions.  One of ordinary skill in the art would have found it predictable to use Abate et al.’s teaching of a microfluidic device to make a double emulsion and the materials of Marom et al., particularly a pharmaceutically acceptable salt of glatiramer, to make a double emulsion comprising a pharmaceutically acceptable salt of glatiramer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618